Exhibit 10.38




RENT-A-CENTER, INC.
FORM OF STOCK COMPENSATION AGREEMENT (RSU)
THIS AGREEMENT, made as of the ___day of ____________, ___, between
Rent-A-Center, Inc. (the “Company”) and ___________ (the “Executive”), pursuant
to the Rent-A-Center, Inc. 2016 Long-Term Incentive Plan (the “Plan”).
1. Company Stock Award. Subject to the vesting and other terms and conditions
set forth in this Agreement, the Company hereby grants to the Executive the
right to receive (i) ___shares of Common Stock (as defined below) (“RSU
Shares”).
2. Provisions of the Plan Control. The provisions of the Plan, the terms of
which are incorporated in this Agreement, shall govern if and to the extent that
there are inconsistencies between those provisions and the provisions of this
Agreement. The Executive acknowledges receipt of a copy of the Plan prior to the
execution of this Agreement.
3. Vesting of Right to Receive Shares.
(a) General. Subject to the further provisions of this Agreement, the
Executive’s right to receive the RSU Shares covered by this Agreement shall
become vested (if at all) upon the third anniversary of the date of this
Agreement, provided the Executive remains continuously employed by the Company
or a subsidiary of the Company through such third anniversary.
(b) Accelerated Vesting. If, before the applicable vesting date described in (a)
above, the Executive’s employment with the Company and its subsidiaries is
terminated due to the Executive’s death or “disability” (as defined below), or
there occurs a “change in Company ownership” (as defined below), then the
Executive’s right to receive the Shares (to the extent not previously vested)
will become vested on the date of such termination of employment or immediately
prior to the consummation of the change in Company ownership, as the case may
be. Notwithstanding the preceding sentence, vesting will not accelerate by
reason of a change in Company ownership unless the Executive remains in the
continuous employ of the Company or a subsidiary until the consummation of the
change in Company ownership or the Executive’s employment is terminated sooner
by the Company or a subsidiary in contemplation of or in connection with such
change in Company ownership.
(c) Definitions. The term “Common Stock” means the common stock of the Company,
par value $0.01 per share. The term “disability” means the inability of
Executive to substantially perform the customary duties and responsibilities of
the Executive’s employment with the Company or an affiliate for a period of at
least 120 consecutive days or 120 days in any 12-month period by reason of a
physical or mental incapacity that is expected to result in death or last
indefinitely, as determined by a duly licensed physician appointed by the
Company. The term “change in Company ownership” means a transaction or series of
transactions as a result of which there is a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company, in each case within the meaning and for
the purposes of Section 409A of the Internal Revenue Code of 1986 (it being
intended that a “change in Company ownership” under this Agreement will be a
permissible distribution event under said section 409A).
4. Termination of Employment or Service. Upon the termination of the Executive’s
employment or other service with the Company and its subsidiaries for any reason
other than death or disability, the Executive’s right to receive Shares covered
by this Agreement, to the extent not previously vested or terminated, will
thereupon terminate and be canceled.





--------------------------------------------------------------------------------


Exhibit 10.38




5. Restoration. The Executive has been provided and is privy to intellectual
property, trade secrets and other confidential information of the Company. For
two years following the Executive’s termination of employment, the Executive has
agreed not to engage in any activity or provide any services which are similar
to or competitive with the Company’s business. For the same two year period, the
Executive also agreed not to solicit or induce, or cause or permit others to
solicit or induce, any employee to terminate their employment with the Company.
These covenants are set forth and agreed to in the Loyalty and Confidentiality
Agreement between the Executive and Company (“Loyalty Agreement”). The parties
hereto understand and agree that the promises in this Agreement and those in the
Loyalty Agreement, and not any employment of or services performed by the
Executive in the course and scope of that employment, are the sole consideration
for the Shares covered by this Agreement. Further, it is agreed that should the
Executive violate or be in breach of any restrictions set forth herein or in the
Loyalty Agreement (which determination shall be made in the discretion of the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”)), (a) the Executive shall immediately return to the Company any
Shares, whether or not vested, which were received hereunder, (b) the Executive
shall immediately send to the Company at the address below in the form of a
check, (i) the proceeds from any Shares received hereunder that were sold to a
third party or (ii) the fair market value of any Shares received hereunder which
were transferred for no consideration to a third party (e.g., a gift or transfer
to a trust), provided that the determination of the fair market value of such
Shares shall be made by the Compensation Committee as of the date of such
violation or breach, and (c) all of the Executive’s rights to the Shares shall
be revoked and the Executive will have no further rights with respect to the
Shares.
6. Restrictions on Transfer. The Executive’s right to receive Shares under this
Agreement may not be sold, assigned, transferred, alienated, commuted,
anticipated, or otherwise disposed of (except by will or the laws of descent and
distribution), or pledged or hypothecated as collateral for a loan or as
security for the performance of any obligation, or be otherwise encumbered, and
may not become subject to attachment, garnishment, execution or other legal or
equitable process, and any attempt to do so shall be null and void. If the
Executive attempts to dispose of or encumber the Executive’s right to receive
Shares under this Agreement before such right becomes vested, then such right
shall terminate and be canceled as of the date of such attempted transfer.
7. Delivery of Shares.
(a) General. If and as soon as practicable after the Executive’s right to
receive Shares becomes vested in accordance with numbered paragraph 3 above, the
Company will cause such Shares to be issued and delivered to the Executive (or
the Executive’s representative or beneficiary, as the case may be). For the
avoidance of doubt, if the Executive’s right to receive the Shares becomes
vested as a result of a change in control, the Executive will be entitled to
participate in the change in control transaction with respect to such Shares
(less any Shares withheld to satisfy applicable tax withholding) on the same
basis and in the same manner as other stockholders of the Company.
Notwithstanding the foregoing, the issuance and delivery of Shares that become
vested pursuant to this Agreement shall be deferred if and to the extent
necessary to (1) avoid a loss of deduction by the Company under Section 162(m)
of the Internal Revenue Code of 1986, and/or (2) avoid the imposition of
additional tax under Section 409A(a) of the Code.
(b) Tax Withholding. The Company may require as a condition of the delivery of
stock certificates pursuant to subsection (a) above that the Executive remit to
the Company or a subsidiary an amount sufficient in the opinion of the Company
to satisfy any federal, state and other governmental tax withholding
requirements attributable to the vesting or delivery of the shares represented
by such certificate. In addition, or in the alternative, the Company may satisfy
such tax withholding obligation in whole or in part by withholding Shares that
would otherwise be delivered to the Executive (or the Executive’s representative
or beneficiary) based upon the fair market value of the Shares on the applicable
settlement date.





--------------------------------------------------------------------------------


Exhibit 10.38




8. Capital Changes. In the event of a stock dividend, stock split, spin off or
other recapitalization with respect to the outstanding shares of the Company’s
common stock, the Company will make such adjustments to the Shares covered by
this Agreement in order to avoid dilution or enhancement of the Executive’s
rights under this Agreement.
9. No Service Rights. Nothing contained in the Plan or this Agreement shall
confer upon the Executive any right with respect to the continuation of the
Executive’s employment or other service with the Company or any subsidiary of
the Company or interfere in any way with the right of the Company or any
subsidiary of the Company at any time to terminate such relationship.
10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to its principles
of conflict of laws.
11. Miscellaneous. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties.





